MEMORANDUM **
Petitioner Arnulfo Guzman-Guzman, a citizen of Mexico, seeks review of the Board of Immigration Appeals’ (“BIA”) decision ordering him deported for assisting another alien to enter the United States without inspection in violation of 8 U.S.C. § 1182(a)(6)(E)®. The BIA dismissed the appeal after finding that the Immigration Judge’s (“IJ”) decision was supported by “specific and cogent reasons.” We agree.
The BIA’s credibility determination is supported by substantial evidence because it properly relied on the IJ’s credibility finding. Abovian v. INS, 219 F.3d 972, 977-78 (9th Cir.2000). In addition, the IJ properly admitted the INS form 1-213 at issue into evidence because the form was authenticated by an INS official. Espinoza v. INS, 45 F.3d 308, 309-10 (9th Cir. 1995).
Finally, the IJ properly admitted Guzman-Guzman’s statements to the INS officer because Guzman-Guzman failed to demonstrate that the alleged violation of 8 C.F.R. § 287(c) resulted in any legally cognizable prejudice. Hemandez-Luis v. INS, 869 F.2d 496, 498 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.